DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 21, 2021 has been entered.

Status of the Claims
Claims 1 and 18 have been amended. Claims 21 and 22 have been canceled. Claims 1-10 and 13-18 are pending. The election of species, as set forth in the restriction mailed March 8, 2019, is withdrawn. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to limit the gel wherein the liquid-solid phase transition is reversible. However, the gelation agents recited in this claim are covalent crosslinkers, which would not allow for a reversible liquid-solid phase transition. As Applicant argues in the remarks of September 27, 2021, the chemical crosslinkers used in Greuning (of record) result in an irreversible gel.     
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
Claims 1-9, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruening et al (US 2005/0191270) in view of Liu et al (Asian J. Pharm. Sci., 2016) and Tang et .
The claims have been amended as set forth above. 
Gruening teaches the preparation of a hydrogel composition capable of preventing the intrusion of pathogens into body cavities or openings. See abstract. Most of the exemplified hydrogels are one prepared with chitosan and one or more additional hydrophilic polymers. See Examples.  
The product may be used alone as a barrier or sealant or to deliver a drug, such as an antibiotic, to a natural or accidental body cavity. One particular utility is the prevention or treatment of mastitis by administration of the product to the teat canal of a cow. See paragraphs [0016]-[0019]. The composition is placed into the teat canal, where it gels, suggesting a sol-gel formulation that undergoes gelation in response to the teat environment, including udder secretions. See paragraph [0065].  
The reference suggests a variety of polysaccharides to be used, including chitosan and derivatives thereof and cellulosics. The chitosan derivatives include acylated ones. See paragraph [0030]. The reference further teaches the use of a crosslinker to affect the properties of the hydrogel. The properties and consistency of the hydrogel may be adjusted with the amount of crosslinker used in the preparation. The hydrogel so produced may be reversible or irreversible. See paragraphs [0041]-[0043]. 
The reference further suggests the addition of modifying agents such as surfactants, including lecithin and polyglycol ester copolymers. Another modifying agent is dimethicone (polydimethylsiloxane, PDMS, silicone oil). See paragraph [0037]. Further regarding another of the suggested modifying agents, the reference discusses Aquamere® copolymers, including a 
The reference further teaches the use of a delivery device for the administration of the product, with or without an antimicrobial, to the teat canal. See paragraphs [0062]-[0064]. 
The reference does not teach the sol-gel polymer composite comprising chitosan and a hydrophilic polymer in combination with a physical gelation agent and a polysiloxane. The reference is further silent regarding the elastic modulus.    
Liu reviews the use of in situ forming hydrogels based on chitosan for drug delivery and tissue regeneration. It is well known to use noncovalent crosslinked chitosan, alone or in combination with other polymers, for the preparation of hydrogels that are an injectable solution and then gel in situ in response to some stimulus, such as pH or temperature, allowing for control the sol-gel transition. The reference suggests the use of a variety of anionic crosslinkers, including alginate and tripolyphosphate. The use of such ionic crosslinkers allows for reversibility. It is known to prepare products with desired rheological characteristics by varying reagent concentrations, reaction conditions, pH, etc. See abstract; Table 1; and Section 3. One device that may be prepared with such hydrogels is an in situ forming implant wherein the injected solution transforms to a solid depot at the injection site. See Section 4.1.
Tang teaches the preparation of an injectable solution comprising chitosan and methyl cellulose that forms a hydrogel at physiological temperature with the use of various physical crosslinkers, including glycerophosphate. See abstract. The reference further discusses gelling temperature and rate as well as gel strength as a function of variables, such as salt concentration. The reference exemplifies the preparation of strong gels. See Section 3 and Figures 3 and 4. 

Fustier teaches the preparation of a chitosan solution to be injected into a teat wherein the solution transitions to a gel. The product is used to prevent intramammary infection. See abstract. The reference discloses products suitable for this purpose having an elastic modulus in the recited range. See figure 5.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Gruening by preparing the product using an ionic (physical) crosslinking agent that would allow for the preparation of a reversible hydrogel with a reasonable expectation of success. The artisan would be motivated to make this substitution for the advantage of greater ease of injection of a liquid product that gels in response to the stimulus induced by the environment into which it is administered, such as temperature, salt content, pH, etc., while also providing a stronger gel. It would be further obvious to administer this product to the teat canal of an animal for the prevention or treatment of mastitis with a reasonable expectation of success. The art product is prepared for the same utility as the instant products, and as Applicant has argued, the level of skill in the art is high. Therefore, in the absence of unexpected results, it would be within the scope of the artisan to prepare a product having the appropriate elastic modulus for this purpose, using Fustier as a guide.  
With respect to the use of a polysiloxane, Gruening expressly suggests the use of a hydrophobic, dimethicone-based polymeric vehicle, Aquamere®, as discussed above. It would .
Applicant’s arguments filed September 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that the invention is one forming a strong, solid product in response to one or more physiological stimulus without the addition of other agents and can return to liquid state upon removal of the stimulus. This is not found to be persuasive as an argument because the use of reversible hydrogels as in vivo depots or implants is known.
Applicant refers to the Brown declaration of March 29, 2021 and argues that this demonstrates that the use of the polysiloxane allows for the product to retain thermal gelling properties while creating a barrier for the lysozyme enzymes thereby reducing potential for degradation. This is not found to be persuasive because there is no comparison with the closest art product in Gruening. The art product also discloses a hydrophobic carrier. There is nothing to demonstrate that this particular carrier imputes any unexpected results. 

Applicant further cites the Brown declarations further argues that the compositions of Gruening are not suitable for use as a teach sealant during the dry period. This is not found to be persuasive because the reference expressly states that “the hydrogel compositions prevent the contamination of a teat canal of a dry cow from infections by environmental mastitis related microorganisms.” See paragraph [0017].   
Applicant further objects to citing the mention of dimethicone in paragraph [0037] in Gruening as the equivalent of the presently claimed polysiloxane. This is not found to be persuasive. The rationale for using a polysiloxane carrier is that the reference suggests a hydrophobic dimethicone-based polymer as a carrier, and Dorgan had taught that PDMS is a suitable carrier for a hydrogel for a similar product. 
Applicant further argues that Gruening discloses that the reversible hydrogel compositions are water soluble. This is not found to be persuasive. The reference states that the components of a reversible hydrogel dissolve in water. That is, the bonding that produces the gelation is reversible, so that when the bonds (in Gruening, hydrogen bonds) are broken and the hydrogel transitions back to a solution, those components dissolve in water. This is in contrast to the irreversible hydrogels produced by covalent bonding. Those bonds are not cleaved to allow for a transition back to a solution. As discussed above, the substitution of a physical crosslinker allows for reversibility as well as a stronger hydrogel. The examiner does not agree that this changes the principle of the invention. Further, the limitations of the instant composition do 
The principle of operation of Gruening is the injection of a composition into a body cavity that then forms a gel that will remain in said cavity for an extended period of time. The reference does not suggest that the gelation be in response to a bodily stimulus. However, in modifying the method by the administration of an in situ forming hydrogel as described by Liu and Tang, the principle – injecting a product that forms a hydrogel in a body cavity – remains the same. The examiner does not agree that changing the particular type of crosslinked product, as Applicant argues, changes the principle of operation. 
Applicant argues that the instant products are reversible while still being insoluble in aqueous materials. This is not found to be persuasive, first of all because it is not a claim limitation. Furthermore, if at some point, because of pH, temperature, etc., the reversible hydrogel transitions from gel to solution, then the components are again soluble. That is the nature of a sol-gel reversible transition. If the instant products are reversible, then under some conditions, they too, revert to solubility under aqueous conditions. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gruening et al (US 2005/0191270) in view of Liu et al (Asian J. Pharm. Sci., 2016) and Tang et al (Carbohyd. Polym., 2010) and further in view of Dorgan (US 2004/0197422) and Fustier et al (WO 2017/156632) as applied to claims 1-9, 13, 14 and 16-18 above, and further in view of Truchetti et al (Can. J. Vet. Res., 2014).
Gruening, Liu, Tang, Dorgan and Fustier teach as set forth above. The references are silent regarding the use of ceftiofur hydrochloride as the antimicrobial agent.

It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Gruening by the substitution of the polysaccharide-containing gel used in the reference as discussed above. It would be further obvious to further modify the invention by the use of ceftiofur hydrochloride as the antimicrobial agent with a reasonable expectation of success. The artisan would be motivated to make the modification because this agent has utility in the treatment of mastitis. 
Applicant’s arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant adds no additional arguments not addressed above.

Double Patenting
Claims 1-8, 13, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,064,870 in view of Dorgan (US 2004/0197422). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claims are drawn to a product for preventing or treating a mammary disorder in a female non-human animal comprising a sol-gel polymer composite comprising chitosan, including acylated chitosan, and methylcellulose in combination with a gelation agent and suitable medium, such as acetic acid. The reference does not recite a polysiloxane. 
Dorgan teaches as set forth above. 
It would have been obvious to one having ordinary skill in the art to add a hydrophobic vehicle, such as silicone oil (polysiloxane), for the benefit taught by Darden and arrive at the . 
Applicant’s arguments filed September 27, 2021have been fully considered but they are not persuasive. Applicant does not address this rejection, and it is maintained for reasons of record.

Claims 1-8, 13 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,729,698 in view of Dorgan (US 2004/0197422). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claims are drawn to a stimuli-responsive implant comprising a sol-gel polymer composite comprising chitosan, including acylated chitosan, and a hydrophilic polymer, such as, methylcellulose in combination with a gelation agent and suitable medium, such as acetic acid. Upon gelation, the product has an elastic modulus of about 450 to 10,000 Pa. The reference does not recite a polysiloxane. 
Dorgan teaches as set forth above. 
It would have been obvious to one having ordinary skill in the art to add a hydrophobic vehicle, such as silicone oil (polysiloxane), for the benefit taught by Darden and arrive at the instant invention.
Applicant’s arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant does not address this rejection, and it is maintained for reasons of record.
Allowable Subject Matter
With respect to the polysiloxane concentration, it is noted that the data in the specification indicate that at a product having a concentration of less than 30% degrades under shear, suggesting criticality with this concentration. See Tables C and D. Amending the independent claims to require polysiloxane concentration of 30-70% would put the claims in order for allowance. This would further overcome the double patenting rejections. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623